—Order, Supreme Court, New York County (Franklin Weissberg, J.), entered January 8, 2001, which, in an action for legal malpractice arising out of defendants’ representation of plaintiffs in a medical malpractice action, inter alia, denied plaintiffs’ motion to change venue from New York County to Richmond County, unanimously affirmed, without costs.
The finding that New York County is a proper county was properly based upon an adequate showing that prior to the institution of this action, plaintiff husband, whose claim in the underlying medical malpractice action was for loss of consortium, moved out of the Richmond County residence he shared with plaintiff wife because of marital difficulties, and established a bona fide residence in New York County (CPLR 503 [a]; see, Dobbs v Dobbs, 186 AD2d 455). Nor should there be a change of venue to Richmond County, where defendants have their office, on the ground of witness convenience, defendants having failed to make an adequate- showing that there are nonparty witnesses with material testimony to give in their behalf (see, Iassinski v Vassiliev, 220 AD2d 372; Moye v H.L. Green, Inc., 159 AD2d 242). Concur — Sullivan, P. J., Nardelli, Williams, Rubin and Marlow, JJ.